By the Court.
In the deed of conveyance from Israel to Sloan, the minerals underlying the soil were excepted from, the grant. It is true, the intention of the grantor was expressed by the word “reserving,” which technically saves only a right to som& use or benefit in the thing granted, instead of excluding or excepting from the operation of the deed a part of the thing embraced in the general description. But while this technical distinction between a reservation and an exception may exist, it is quite clear, from the subject-matter, that “ reserving ” was here used in the sense of “ excepting.” The “ minerals underlying the soil ” being a part of the land described in the deed, and not a mere future benefit or interest therein, there can be no doubt the grantor intended to retain the fee-simple title to the minerals. The defendant in error having succeeded to the interest retained by Israel, and the plaintiffs to that which was conveyed to Sloan, we think the judgment below was right. 30 Verm. 242 ; 46 Penn. St. 187; 3 Wash. on Real. Prop., side p. 640.

Motion overruled.